BALEY, Judge.
Defendant assigns as error the denial of her motions for dismissal for failure to grant her a speedy trial, for change of venue, and for a continuance. None of these assignments of error have any merit.
The defendant was arrested 18 June 1972, indicted at October Term, 1972, and tried 10 June 1973. The case was not reached at one term because of the heavy docket and deferred at another term because of the unavailability of an essential witness who was taking a three months course at the Federal Bureau of Investigation in Washington, D. C. The defendant was not in custody, and there is no showing that she has been prejudiced in any respect by the delay in trial. State v. Brown, 282 N.C. 117, 191 S.E. 2d 659; State v. Spencer, 281 N.C. 121, 187 S.E. 2d 779.
Motions for change of venue on the ground of unfavorable publicity are addressed to the discretion of the trial judge and will not be disturbed on appeal unless a manifest abuse of such discretion is shown. State v. Mitchell, 283 N.C. 462, 465, 196 S.E. 2d 736, 738. Here there is nothing in the record to indicate that the jury as chosen was aware of any adverse publicity or had been influenced in any manner by such publicity.
The ruling of the trial court upon a motion for continuance is not subject to review in the absence of an abuse of discretion. State v. Robinson, 283 N.C. 71, 194 S.E. 2d 811. Not only must there be a showing of such abuse of discretion, but the defendant must have been prejudiced thereby. In this case the record fails to show that any juror had heard any testimony in any prior narcotics cases at the same term which would have unduly influenced his judgment in the defendant’s case, and no prejudice to defendant has been shown by denial of her motion for continuance.
*477The plastic bag of marijuana after proper identification is clearly admissible in evidence, and the defendant’s objection to its admissibility was properly overruled. 1 Stansbury, N. C. Evidence (Brandis rev.), § 118, pp. 355-8.
In defendant’s trial and the judgment imposed, we find no error.
No error.
Judges Campbell and Hedrick concur.